      Case 4:19-cv-04022 Document 1 Filed on 10/16/19 in TXSD Page 1 of 4



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF TEXAS
                                   HOUSTON DIVISION

FRED FRICKS                                      §
                                                 §
v.                                               §        CIVIL ACTION NO: 4:19-cv-4022
                                                 §
TRAVELERS HOME AND MARINE                        §        JURY DEMANDED
INSURANCE COMPANY                                §
                                                 §

     DEFENDANT TRAVELERS HOME AND MARINE INSURANCE COMPANY’S
                       NOTICE OF REMOVAL

       Defendant Travelers Home and Marine Company (“Travelers”) files this Notice of

Removal pursuant to 28 U.S.C. §§ 1332, 1441, and 1446 as follows:

                                  I. N ATURE OF THE S UIT
       This lawsuit arises from a claim made by Plaintiff under a homeowners insurance policy

issued by Defendant to Plaintiff. Plaintiff filed this lawsuit alleging breach of contract, breach of

warranty, breach of the Duty of Good Faith and Fair Dealing, misrepresentation, violations of §541

and §542 of the Texas Insurance Code, enhanced statutory damages, and attorney fees.

                            II. P ROCEDURAL B ACKGROUND
       1.       On September 17, 2019, Plaintiff filed its Original Petition initiating an action

against Defendant in the 113th Judicial District Court of Harris County, Texas, bearing Cause No.

2019-67597 (“the State Court Action”). See Exhibit F. A jury demand was made in the State

Court Action.

       2.       Defendant was served with the Plaintiff’s Original Petition in the State Court

Action via certified mail directed to its registered agent on September 26, 2019.
        Case 4:19-cv-04022 Document 1 Filed on 10/16/19 in TXSD Page 2 of 4



         3.       This Notice of Removal is timely filed within the 30-day statutory time period for

removal under 28 U.S.C. § 1446(b)(1), being filed within 30 days after Defendant’s receipt of

service of process.

         4.       This Notice of Removal is also timely filed within one year after commencement

of the State Court Action, in compliance with 28 U.S.C. § 1446(c)(1).

                                       III. B ASIS FOR R EMOVAL
         5.       This Court has original diversity jurisdiction under 28 U.S.C. § 1332 over this civil

action, and the action may be removed pursuant to 28 U.S.C. § 1441(b), as it is a civil action

between citizens of different states, and the matter in controversy exceeds the sum of $75,000,

exclusive of interest and costs.

         6.       Plaintiff is a Texas citizen. Plaintiff alleged in its Original Petition that it is a Texas

Corporation with its principal place of business in Jefferson County, Texas.1 See Exhibit F.

         7.       Travelers is not a Texas citizen. Defendant Travelers is a citizen of Connecticut

and has its principal place of business in Hartford, Connecticut. Therefore, Travelers is a citizen

of Connecticut for purposes of diversity jurisdiction.

         8.       The amount in controversy exceeds $75,000. Plaintiff’s Original Petition states

that the amount of monetary relief sought by the Plaintiff is over $100,000 to $200,000 excluding

interest and costs. See Exhibit F.

         9.        Removal to the Southern District of Texas, Houston Division is proper because the

state court action is pending in Harris County, which is part of the Southern District.




1
  While the face of the Plaintiff’s Original Petition alleges that he is a Corporation, incorporated in Texas and with its
principle place of business in Texas, the Defendant has information and belief that the Plaintiff is an individual and a
citizen of Texas residing at 14319 Radbrook Ln., Houston, Texas 77079.
         Case 4:19-cv-04022 Document 1 Filed on 10/16/19 in TXSD Page 3 of 4



         10.    In compliance with 28 U.S.C. § 1446(a) and Local Rule 81, Defendant has filed

with this Notice of Removal (a) all executed process, (b) all pleadings asserting causes of action,

(c) all orders signed by the state court judge, (d) the state court docket sheet, (e) an index of matters

being filed, and (f) a list of counsel of record and the parties represented.            See attached

Exhibits A-F. In compliance with Local Rule 81, which requires that only the listed documents

be attached, Defendant has not attached any other documents to this Notice of Removal.

Defendant will separately file any Corporate Disclosure which may be required in compliance with

FED. R. CIV. P. 7.1.

         11.    In compliance with 28 U.S.C. § 1446(d), Defendant hereby certifies that it will

promptly notify the clerk of the court in the State Court Action and all adverse parties of this

removal.

                               IV. C ONCLUSION AND P RAYER
         12.    The basis for this removal and this Court’s jurisdiction is diversity of citizenship

under 28 U.S.C. §1332 because Plaintiff is a citizen of Texas and Travelers is a citizen of

Connecticut. For the reasons stated in this Notice, the Court may exercise diversity jurisdiction

over this lawsuit. The amount in controversy, based on the face of the Plaintiff’s Original Petition,

exceeds $75,000, exclusive of interest and costs. As such, this removal is proper under 28 U.S.C.

§1441. On these grounds, Defendant hereby removes the referenced State Court Action to this

Court.

         13.    Defendant demands a jury in this removed action.

         14.    THEREFORE, Defendant Travelers respectfully requests that the above-entitled

action be removed from the 113th District Court of Harris County, Texas to the United States

District Court for the Southern District of Texas, Houston Division.
      Case 4:19-cv-04022 Document 1 Filed on 10/16/19 in TXSD Page 4 of 4




                                            Respectfully submitted,

                                            MARTIN, DISIERE, JEFFERSON & WISDOM, L.L.P.

                                            By: /s/Melinda R. Burke
                                                   Melinda R. Burke
                                                   E-Mail: burke@mdjwlaw.com
                                                   State Bar No. 03403030
                                                   Federal I.D. 425268
                                                   9111 Cypress Waters Blvd., Suite 250
                                                   Dallas, Texas 75019
                                                   Telephone: (214) 420-5500
                                                   Facsimile: (214) 420-5501

                                            ATTORNEY-IN-CHARGE FOR DEFENDANT
                                            TRAVELERS HOME AND MARINE
                                            INSURANCE COMPANY

                               CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the above and foregoing document has been
forwarded to opposing counsel in accordance with the Federal Rules of Civil Procedure on October
16, 2019.

        Wayne D. Collins
        Daniel P. Barton
        BARTON LAW FIRM
        1201 Shepherd Drive
        Houston, Texas 77007


                                                           /s/Melinda R. Burke
                                                           Melinda R. Burke
